           Case 2:19-mc-00035-TLN-EFB Document 14 Filed 05/06/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00035-TLN-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $100,222.37 SEIZED                 ALLEGING FORFEITURE
     FROM WELLS FARGO BANK
15   ACCOUNT NUMBER 9475278587,
16   APPROXIMATELY $8,575.00 IN
     U.S. CURRENCY,
17
                   Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Y. Nhu

20 Le, by and through their respective counsel, and potential claimant Ben V. Phan, appearing in propria

21 persona (“claimants”), as follows:

22          1.     On or about November 19, 2018, claimants Ben V. Phan and Y. Nhu Le filed a claim in

23 the administrative forfeiture proceeding with the U.S. Secret Service (“USSS”) with respect to

24 Approximately $100,222.37 Seized From Wells Fargo Bank account number 9475278587 and

25 Approximately $8,575.00 in U.S. Currency (hereafter “defendant funds”), which were seized on August

26 24 and 27, 2018.

27          2.     The USSS has sent the written notice of intent to forfeit required by 18 U.S.C. §

28 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
                                                       1
                                                                              Stipulation and Order to Extend Time
           Case 2:19-mc-00035-TLN-EFB Document 14 Filed 05/06/20 Page 2 of 3



 1 defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimants, has filed a

 2 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 3          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 5 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 6 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 7 That deadline was February 15, 2019.

 8          4.      By Stipulation and Order filed February 26, 2019, the parties stipulated to extend to May

 9 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

11          5.      By Stipulation and Order filed May 16, 2019, the parties stipulated to extend to August

12 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

14          6.      By Stipulation and Order filed August 13, 2019, the parties stipulated to extend to

15 September 13, 2019, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          7.      By Stipulation and Order filed September 18, 2019, the parties stipulated to extend to

19 December 12, 2019, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          8.      By Stipulation and Order filed December 13, 2019, the parties stipulated to extend to

23 February 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          9.      By Stipulation and Order filed February 3, 2020, the parties stipulated to extend to May

27 11, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.
                                                       2
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00035-TLN-EFB Document 14 Filed 05/06/20 Page 3 of 3



 1          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 2 to August 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 3 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 4 forfeiture.

 5          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 7 alleging that the defendant funds are subject to forfeiture shall be extended to August 7, 2020.

 8 Dated: 5/5/2020                                        McGREGOR W. SCOTT
                                                          United States Attorney
 9
                                                  By:     /s/ Kevin C. Khasigian
10                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
11

12 Dated: 5/4/2020                                        /s/ Ben V. Phan
                                                          BEN V. PHAN
13                                                        Potential claimant
                                                          Appearing in propria persona
14
                                                          (Authorized by email)
15

16
     Dated: 5/4/2020                                      /s/ Douglas Beevers
17                                                        DOUGLAS BEEVERS
                                                          Attorney for potential claimant
18                                                        Y. Nhu Le
19                                                        (Authorized by email)
20

21          IT IS SO ORDERED.

22 Dated: May 5, 2020

23

24                                                      Troy L. Nunley
                                                        United States District Judge
25

26

27

28
                                                          3
                                                                                Stipulation and Order to Extend Time
